Title: To Benjamin Franklin from ——— Teissier, 27 June 1778
From: Teissier, ——
To: Franklin, Benjamin


Présenté çe 27 juin 1778
Le Sieur Teissier chirurgien qui a eu l’honneur d’estre présenté et Recommandé a Son Excellence par Mr. le Comte de Sarsfield, se Dispose a partir Dans les premiers jours du Mois prochain sur un des vaisseaux que Mr. De Monthieu fait armer a nantes, pour aller offrir ses serviçes aux Etats unis. Il supplie son Exçellençe, de vouloir bien lui accorder la lettre de Recommandation, qu’il a eu la bonté de lui promettre, sur la demande de mr. le Comte de Sarsfield, et de plusieurs autres personnes de consideration qui Daignent s’interesser a lui.
A Son Exçellençe Monsieur franklin Ministre plenipotentiaire Des Etats unis de l’Amerique
 
Endorsed: M. Tessier’s Memoire Surgeon
